Citation Nr: 1619552	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for depressive disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1968 to July 1971. 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Winston-Salem, North Carolina, which, in pertinent part, denied the Veteran's claim of service connection for a depressive disorder (claimed as mental problems to include sleeplessness, depression and moodiness). 

In February 2010, the VA received the Veteran's notice of disagreement (NOD) citing clear and unmistakable error (CUE) in the RO's denial of the Veteran's claim for service connection.  In May 2010, in another rating decision, the RO continued to deny the Veteran's claim.  However, subsequently, in June 2010, the RO granted service connection for the Veteran's claimed depressive disorder and assigned a 30 percent disability rating, effective January 16, 2009.

The Veteran filed a substantive appeal (VA Form 9) with regard to the initial rating of 30 percent for his depression, and a statement of the case (SOC) and subsequent supplemental statement of the cases (SSOC) were issued denying any claim for increased rating.  The claim is now appropriately before the Board for adjudication.

When the case was previously before the Board in September 2015, it was remanded for additional development.


FINDING OF FACT

In giving the Veteran the benefit of the doubt, the symptoms and overall impairment caused by the Veteran's depressive disorder not otherwise specified have more nearly approximated occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas or total occupational and social impairment.





CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 50 percent, but no higher, for depressive disorder, not otherwise specified, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  February and June 2009 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability on appeal, as the Veteran did in February 2010 with respect to his depressive disorder not otherwise specified, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

VA examinations were conducted in July 2012 and November 2015; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2015 remand.  Specifically, the September 2015 Board remand instructed the RO to contact the Veteran and request all treatment providers and to provide the Veteran with a VA examination in order to determine the current level of severity of his service-connected depressive disorder.  The RO sent the Veteran a letter in September 2015 which satisfies the remand directive.  The Board finds that the RO has complied with the Board's instructions and that the November 2015 VA examination report substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2015).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Veteran seeks entitlement to an evaluation in excess of 30 percent for depressive disorder not otherwise specified, which is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Diagnostic Code 9434 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

One factor to be considered is the GAF score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The medical evidence of record includes a July 2012 VA examination report.  The examination report reflects a diagnosis of dysthymic disorder and a GAF score of 60.  The examiner opined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  It was noted that the Veteran has prior diagnoses of depressive disorder not otherwise specified and major depressive disorder.  It was also noted that the Veteran was then currently working as an auto mechanic.  He reportedly isolates himself and does not interact with others at work.  When he is not working, he attends church and goes fishing.  He was hospitalized in 1994 for attempting to commit suicide, and has a history of substance abuse.  However, since his stroke four years ago, he stopped all such use.  The examiner noted that the Veteran's symptoms include depressed mood, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work, and inability to establish and maintain effective relationships.  The examiner opined that the Veteran's dysthymia is causing limitations in his social and occupational functioning due to chronic sleep problems, poor concentration, low energy level, poor motivation, and isolation reactions.  Based on the examination, the examiner felt that the Veteran needs to seek follow-up treatment; he requires individual therapy for depressive issues.

The November 2015 VA examination report reflects that although the Veteran was previously diagnosed with dysthymic disorder, since the last VA examination he has denied depression symptoms, but has increasingly reported anxiety symptoms.  He currently reported feeling depressed every first of the month when he has to pay his bills, but not otherwise throughout the month.  As a result, the examiner felt that the Veteran does not meet the criteria for a diagnosis of depressive disorder at this time.  However, as the Veteran reported having had problems with anxiety symptoms occurring at least once a day in response to minor stressors (and his wife described him as nervous, and feeling panicked when in a crowd, including at church), the examiner found that the Veteran meets the criteria for unspecified anxiety disorder.  The examiner opined that this diagnosis is a progression of the Veteran's mental health symptoms since the 2012 VA examination.  

The November 2015 VA examination report reflects that the Veteran reported having one friend and having a good relationship with his 11 children.  He talks with each of his children weekly.  Regarding occupational functioning, the Veteran described having problems with the new management at his last job, noting that the management did not seems to respect that he had been working with the clients for 17 years.  He indicated that he was asked to retire from the job, after standing up to the new manager for a customer.  The Veteran also reported that he had some difficulty working with the public, but also noted that his customers knew him after 17 years of working with him.  The examiner noted that the Veteran is not currently taking medication and not currently participating in mental health treatment.  As a result, the examiner assessed the Veteran as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The November 2015 VA examination report reflects that the Veteran's wife reported that he is a neat freak, he requires everything to be in order, and that he is just nervous.  She also reported that they have not had sex in 10 years.  She stated that he cannot stand crowds (including at church).  For example, he will just panic, and cannot breathe.  She stated that when they first got married it was not as bad, but it got more severe over time.  She stated that she will spend more time with friends because he gets on her nerves, but she retired so she could stay home and try to help her husband try to calm down.  The Veteran reported that since his last VA examination in 2012, his relationships have been worse.  He indicated that his wife moved out for a month in 2013 but he begged her to come back.  He stated that he and his wife get along, but he feels that he has to walk on eggshells because his wife has a temper.  He indicated that he has one friend with whom he will talk.  His friend is a Veteran.  Otherwise, he does not have contact with other people, except his 11 children.  He reported that he has a good relationship with his children and talks to each of his children about once a week.  The Veteran indicated that since the last examination in 2012 he quit his job at an oil change business.  He stated that he had difficulty working with the public and decided to quit and focus on trying to get help for his mental health symptoms, although the examiner noted that he is not currently participating in mental health treatment.  When asked about a typical day, the Veteran stated that he cleans the yard, cars, and house, he cooks, he likes to fish, and he sits on the porch and watches the cars go by.  The Veteran stated that he is anxious about having a heart attack because he had a stroke in 2005.  

The examiner noted that a March 8, 2013 VA treatment record reflects that the Veteran denied screening questions for depression and the treatment record notes that the Veteran was not on medication and that he denied depression.  A November 6, 2013 VA treatment record notes the Veteran called the homeless prevention hotline and reported the financial stressors of being unemployed for 15 months.  The Veteran reported being very anxious, having depressed mood, and at times suicidal thoughts.  He denied suicidal ideation and indicated he would appreciate mental health counseling to assist with his mood and for support.  A June 12, 2015 VA treatment record notes that the Veteran reported no depression symptoms at all.  An August 26, 2015 VA treatment record notes that the Veteran reported feeling anxious about reporting to the dialysis unit at a nephrology appointment.  

The examination report notes that the Veteran reported not sleeping since his 2012 VA examination.  He stated that he is able to fall asleep but he has difficulty staying asleep.  He will sleep for four hours, then he will wake up for a couple of hours, and then sleep for a few hours.  He has concerns about others harming him; he has anxiety attacks where he cannot breathe.  When asked about mental health treatment the Veteran stated that he has been going to church, doing a lot of praying, reading the Bible, and talking to God.  He reported no current psychotropic medication, noting that he has tried medication in the past.  The Veteran denied suicidal ideation.  He commented that he has lost interest in sex.  He has panic attacks with shortness of breath and difficulty breathing.  He stated that this might happen when he and his wife are having a heated discussion, and this happens at least once a day, and the littlest thing can trigger it.  The Veteran reported having little patience but he is able to walk away instead of having an anger outburst.  He smokes a half a pack of cigarettes a day.  He has cut back and is trying to quit.  He denied recent substance-related problems.  He denied recent inpatient or outpatient treatment, including individual treatment, detoxification programs or support groups.  

The November 2015 VA examiner indicated that the symptoms that actively apply to the Veteran's diagnosis were anxiety and chronic sleep impairment.  On examination the Veteran was polite and compliant.  He put forth good effort during the mental status examination, although the examiner opined that embellishment of symptoms and record review showed some inconsistencies in the Veteran's self- report of symptoms.  He was dressed casually and appropriately with good hygiene.  The Veteran's speech was within normal limits regarding articulation, rate, tone, volume, and production.  Affect was appropriate to the content of the Veteran's speech.  The Veteran was alert, attentive, and fully oriented.  Attention and concentration during the evaluation appeared adequate.  His recent and remote memory were grossly intact.  The Veteran's thought processes were logical and organized.  There was no evidence of delusions or hallucinations and the Veteran denied hallucinations or delusions.  He described his current mood as "I'm functioning."  He stated that his most significant problems at this time is wondering why he had to go through his whole life and basically forty years later someone told him he had a problem.  

During the pendency of the claim, the Veteran has had symptoms consistent with both a 30 and a 50 percent rating, as well as the impairment indicated by each of these criteria.  The VA examinations reflect depressed mood, anxiety, suspiciousness, chronic sleep impairment, and panic attacks.  The VA treatment records and July 2012 VA examination report also reflects disturbances of motivation and mood, suicidal ideation, difficulty establishing or maintaining relationships, and inability to establish or maintain relationships.  It was noted that the Veteran is married, generally gets along with his wife, but they do have difficulties due to his anxiety and perfectionism and her short temper.  He attends church but has anxiety attacks being around crowds even at church.  He has one friend and a good relationship with his 11 children.  The record also generally shows that the Veteran has significant sleep impairment, a short temper, but no anger outbursts, and that he quit his job after being asked to retire early based upon difficulty with new management.  

The above evidence reflects that the Veteran has had symptoms such as anxiety, depressed mood, and suspiciousness, which are listed in the criteria for a 30 percent rating, as well as symptoms (noted at the July 2012 VA examination but not the 2015 VA examination) such as near continuous panic or depression affecting the ability to function independently and appropriately and effectively, difficulty adapting to stressful circumstances including work, and inability to establish and maintain effective relationships, which fall squarely under the criteria for a 70 percent rating.  Yet, his overall occupational and social impairment have also been at times of a level at which he was generally functioning satisfactorily but also at times causing reduced reliability and productivity.  The evidence is thus approximately evenly balanced as to whether the Veteran's symptoms more nearly approximate the criteria for a 30 or 50 percent rating, or even at times reflecting some level of impairment which fits under the 70 percent rating.  However, while the 2012 VA examiner indicated symptoms in the 70 percent criteria, as discussed further below, there was little discussion about the Veteran's actual report of symptoms in that examination.  Overall, when noting that the Veteran attends church, has good relationships and speaks regularly with his 11 children, and does not have impaired impulse control (or generally speaking deficiencies in most areas), but does seem to have reduced reliability and productivity, especially as due to the anxiety and panic symptoms present currently, the Board finds that the most appropriate rating throughout the initial evaluation period is a 50 percent rating.  As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, an initial rating of 50 percent is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 .

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 70 percent rating and the evidence is not approximately evenly balanced on this point.  Other than the abnormalities noted above, the findings on the VA examinations and the mental status examinations in the VA treatment records have been mostly normal.  While there have been sporadic mentioning of suicidal thought, there has been no evidence of obsessed rituals, and judgment and insight have been within the normal range.  There are consistently no delusions or hallucinations noted and hallucinations and/or delusions were consistently denied by the Veteran.  The Veteran has consistently been oriented, and as previously noted, he has indicated a good relationship with one friend and each of his 11 children.  The Board finds that this does not show an inability to establish and maintain effective relationships.  He also, despite his panic attacks/anxiety, has not had any problems performing the activities of daily living.  The Veteran has been described as having good hygiene and the November 2015 examination report reflects the Veteran's self-described day as including doing indoor and outdoor chores and preparing his own meals.  The Veteran has described himself as having little patience, and he did quit his job after being asked to retire early based upon differences with new management, however, he has no history of violence or assaultiveness showing impaired impulse control.  The totality of the evidence reflects both that the Veteran's symptoms and overall level of impairment have not more nearly approximated the criteria for a 70 percent rating.

The Veteran does not have deficiencies in most areas or total occupational and social impairment.  The criteria for a higher rating are met if the Veteran has the level of occupational and social impairment shown.  The symptoms listed in the rating schedule are examples only and are not meant to be a checklist of symptoms to determine a rating.  The level of impairment is the critical determination.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the July 2012 VA examination report reflects a GAF score of 60.  There is no other record of any GAF score.  The Board finds that the Veteran's symptoms shown in the medical records throughout the appeal period and the GAF score of 60 at the July 2012 examination, shows that the Veteran's symptomatology overall reflects more moderate symptomatology characterized by the 50 percent criteria, and not the higher, 70 percent criteria.  As the weight of the evidence thus indicates that neither the symptoms nor overall impairment caused by the Veteran's depressive disorder has more nearly approximated the criteria for a 70 percent rating, an increased rating of 70 percent is not warranted.

For the foregoing reasons, the benefit of the doubt has been resolved in favor of the Veteran in granting an increased rating of 50 percent for depressive disorder not otherwise specified.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is otherwise inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular rating for the Veteran's depressive disorder not otherwise specified is adequate.  Ratings in excess of the assigned rating is provided for a higher level of severity of depressive disorder, but such a rating is for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected depressive disorder.  The record does not reflect that the Veteran has deficiencies in most areas such as work, family relations, judgment, thinking or mood as required by a higher 70 percent rating nor does he have total social and occupational impairment.  As discussed above, the Veteran lives with his wife, attends church, has a friend and 11 children with whom he has good relationships (and talks to frequently).  While he has daily anxiety and panic attacks, he enjoys fishing and spends his days doing indoor and outdoor chores.  He does not have obsessive rituals which interfere with routine activities, he does not have intermittently illogical obscure, or irrelevant speech, he does not have impaired impulse control, and he does not neglect his personal hygiene; in sum, he does not meet the criteria required for a higher rating for his service-connected depressive disorder.  His judgment is not impaired and he does not exhibit the requisite level of social and occupational impairment required for a higher rating.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In conclusion, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his depressive disorder.  Thus, no extraschedular referral is required.

Additionally, as the Veteran is in receipt of service connection only for depressive disorder not otherwise specified, consideration of the combined impact of multiple disabilities is not required.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014),

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that her depressive disorder not otherwise specified renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an increased initial rating of 50 percent for depressive disorder not otherwise specified is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


